DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-13 in the reply filed on 13 January 2022 is acknowledged.  Claims 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 May 2021 has been considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities: A period is missing at the end of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-3, 6, 8-9, and 10-13 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by DE 102018213972 to Holzleitner et al. (“Holzleitner”), effectively filed 20 August 2018, an English translation of which is US 2021/0316671, and is provided herewith and referred-to herein.
	With regard to Claims 1-2 and 13 Holzleitner teaches a method for producing a layered structure for motor vehicles comprising producing a transparent polycarbonate substrate and coating said substrate with transparent polyurethane via injection molding (see Abstract; FIG. 3; ¶¶ [0012], [0017], [0020]).  The structures are radar transparent as well (see ¶ [0056]).
	With regard to Claim 3, Holzleitner teaches placing the substrate in a production tool and overmolding thereon (see ¶ [0033]).
	With regard to Claims 6 and 8-9, Holzleitner teaches mask-facilitated provision of printing inks and/or lacquer to the opposing sides of the substrate (see ¶¶ [0029], [0052]-[0053], [0061]-[0063]).
	With regard to Claim 10, Holzleitner teaches provision of adhesion-promoting layer materials at thicknesses within the claimed range (see ¶¶ [0013], [0065]).
	With regard to Claims 11-12, Holzleitner teaches provision of metallic decorative layer materials via PVD (see ¶¶ [0053], [0056]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Holzleitner as applied to Claim 1, and further in view of DE10156699 to R. Kres (“Kres”), a machine translation of which is provided herewith and relied-upon herein.
	With regard to Claims 4-5, Holzleitner does not teach provision of a heating element as claimed.  Kres is similarly directed to producing layered structures for motor vehicles via injection molding, and teaches integration of a heating film embedded in such structures in order to prevent ice buildup on vehicle surfaces (see Abstract; ¶¶ [0002, [0007]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a heating element in the method of Holzleitner, as taught by Kres, in order to prevent accumulation of ice on vehicle surfaces.
3.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Holzleitner.
	With regard to Claim 7, Holzleitner teaches selective deposition of lacquer and ink materials; however the reference does not expressly teach removal thereof as claimed.  In view of the selective masking and coating of the layered structure as taught by Holzleitner, it is considered to have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed routine techniques, i.e. mechanical and energetic, to either facilitate selective deposition of lacquer and ink and/or to correct errors in deposition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715